Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 9/20/2022 is acknowledged.  The traversal is on the ground(s) that 1) the inventions I-IV have unity of invention; 2) the inventions are not independent or distinct; 3) examiner failed to establish serios search burden.  This is not found persuasive because 1) the current application is not a U.S. national stage application submitted under 35 U.S.C. 371; 2) examiner disagrees and points to MPEP 802.01(II) and further points out that the explanation of how the related inventions are distinct has been provided in paragraphs 3-8 of the Restriction mailed 7/22/2022; 3) while some of the groups (Inventions I-II and IV) are in A61L they are in separate and distinct main groups and subgroups; thus, the inventions have acquired a separate status in the art in view of their different classification. In addition, the inventions require a different field of search such as employing different search queries due to differences between the invention; thus, prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/20/2022.

Claim Objections
Claims 1-5 are objected to because of the following informalities: in line 1 of Claim 1, delete “;” after “comprising” and insert --:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the catheter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the catheter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 5, it is not clear what the limitation “a structure applicable to” is attempting to set forth and thus, it is not clear what the metes and bounds of the limitation is.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to combination of a plurality of radiation sources with at least four fiber-optic lines individually connected to each radiation source of the plurality of radiation sources, where the plurality of radiation sources are comprised of at least one ultraviolet source selected from UVA, UVB, or UVC, at least one red laser with a wavelength of 660 nm, at least one blue laser with a wavelength of 395 nm and at least one green laser with a wavelength of 530 nm. While prior art such as Mehedy (20200151948) teaches a radiation device comprising a plurality of radiation sources (110) comprising at least one ultraviolet source, at least one red light, at least one blue light and at least one green light (see p. 2 [0025] – lines 2-4) and a fiber-optic cable (see p. 6 [0064] – 2nd line from the bottom), Mehedy (‘948) does not teach at least four fiber-optic lines individually connected to each radiation source of the plurality of radiation sources, or that the colored lights are lasers, nor that at least one red laser has a wavelength of 660 nm, the at least one blue laser has a wavelength of 395 nm, and the at least one green laser has a wavelength of 530 nm. Prior art of Lee (8744570) discloses teaches a radiation device comprising a plurality of radiation sources (124, 106) and at least four fiber-optic lines (132, 133, 134, 138); however, Lee (‘570) does not specifically teach that the plurality of radiation sources are comprised of at least one ultraviolet source selected from UVA, UVB, or UVC, at least one red laser with a wavelength of 660 nm, at least one blue laser with a wavelength of 395 nm and at least one green laser with a wavelength of 530 nm, or that the at least four fiber-optic lines are individually connected to each radiation source of the plurality of radiation sources. While prior art of Spooner (20030233138) discloses a radiation device (10) comprising a plurality of radiation sources (24) comprised of at least one blue LED with a wavelength of 395 nm and at least one green LED with a wavelength of 530 nm (see p. 5 [0050] – lines 9-10 and 10th -11th lines from the bottom) and at least four fiber-optic lines (28) individually connected to each radiation source (24) of the plurality of radiation sources (24) (see Figures 2 and 7), Spooner (‘138) does not specifically teach that the plurality of radiation sources are comprised of at least one ultraviolet source selected from UVA, UVB, or UVC, at least one red laser with a wavelength of 660 nm, or that the at least one blue LED is a blue laser nor that the at least one green LED is a green laser.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radiation device comprising a plurality of radiation sources comprising at least one ultraviolet source selected from UVA, UVB, or UVC, at least one red laser with a wavelength of 660 nm, at least one blue laser with a wavelength of 395 nm and at least one green laser with a wavelength of 530 nm; and at least four fiber-optic lines individually connected to each radiation source of the plurality of radiation sources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6350041, 20110295347, 6270492, 6583772, 20050020926, 20150257811.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799